Citation Nr: 0616178	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  96-48 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of the residuals of a gunshot wound to the right 
thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted service connection for the 
residuals of a gunshot wound to the right thigh.  This 
disability was initially evaluated as noncompensable.  The 
veteran appealed this initial evaluation.  By decision of 
September 1995, a VA Hearing Officer granted an increased 
evaluation to 10 percent disabling.  The veteran continued 
his appeal.

The Board issued a decision in July 2002 that denied an 
increased evaluation for the residuals of the right thigh 
gunshot wound.  This determination was subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court issued an order that vacated the Board 
decision and remanded for further development.  In turn, the 
Board remanded this case in October 2005 to ensure compliance 
with the Court's order.  The case has now returned for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In 1995, the veteran's right thigh gunshot wound was 
initially evaluated under 38 C.F.R. § 4.73, Diagnostic Code 
5313 (Muscle Group XIII).  The last rating decision/sheet 
adjudicated by the Agency of Original Jurisdiction (AOJ) was 
in August 2002.  The residuals of the right thigh gunshot 
wound continued to be evaluated under Code 5313.  In its 
order to the Board, the Court indicated that there was 
conflicting medical evidence regarding what muscle groups 
were involved in the veteran's gunshot wound to the right 
thigh.  VA was instructed to obtain competent evidence to 
determine the muscle group or groups affected by the service-
connected gunshot wound.  In compliance with this order, VA 
obtained a compensation examination in November 2005.  This 
examiner opined that the muscle group affected by the gunshot 
wound in the right thigh was Muscle Group XV.  In December 
2005, the AOJ issued a Supplemental Statement of the Case 
(SSOC) that evaluated the gunshot wound.  This SSOC informed 
the veteran of the criteria for rating injuries of the muscle 
groups of the pelvic girdle and thigh (Muscle Groups XIII 
through XVII).  The AOJ noted the findings of the November 
2005 examination and determined that an increased evaluation 
was not warranted for an injury to Muscle Group XV.  

The Board notes that injuries to Muscle Group XV are 
evaluated under Code 5315.  The Board finds that before an 
equitable appellate decision can be rendered in this case, 
the AOJ must formally issue a rating decision to determine, 
in light of the examination findings of November 2005, what 
diagnostic criteria is most appropriate to rate the veteran's 
right thigh gunshot wound.  A rating decision is the only 
appropriate place to identify the service-connected 
disability and any disability that is not service connected.  
If the AOJ has determined that there is involvement of MG XV, 
such must be clearly identified in a rating decision.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that explains the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the evaluation of the 
residuals of the gunshot wound to the 
right thigh, please send the veteran the 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ must issue a formal rating 
decision that evaluates the residuals of 
the veteran's right thigh gunshot wound 
in light of the medical evidence 
contained in the VA compensation 
examination of November 2005 and all 
other evidence.  This necessarily 
includes identification of the correct 
location of the disability.  If there is 
involvement of MG XV, such must be noted 
in the rating decision.  In this regard, 
the AOJ must determined the appropriate 
Diagnostic Code under 38 C.F.R. § 4.73 to 
be used to evaluate the gunshot wound to 
the right thigh.  The AOJ must provide a 
complete rational/reasons and bases for 
its determination.  

The AOJ should review the order of the Court.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


